Citation Nr: 0946459	
Decision Date: 12/08/09    Archive Date: 12/18/09

DOCKET NO.  06-35 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 70 percent for posttraumatic stress disorder (PTSD) prior 
to April 22, 2005.

2.  Entitlement to a total disability based upon individual 
unemployability (TDIU) prior to April 22, 2005.


REPRESENTATION

Appellant represented by:	Attorney, Darla J. Lilley


ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1966 to October 
1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from June 2005 and April 2007 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico.  

In a February 2005 rating decision, the RO granted service 
connection for PTSD and assigned a 30 percent disabling, 
effective September 26, 2000, the date of claim.  In the June 
2005 rating action on appeal, the RO increased the rating 
from 30 to 50 percent disabling, effective March 25, 2005.  
In an October 2006 rating decision, the RO increased the 
evaluation for the service-connected PTSD from 50 to 70 
percent, effective September 26, 2000 and assigned a 100 
percent disability evaluation, effective April 22, 2005.  In 
accordance with AB v. Brown, 6 Vet. App. 35 (1993), the 
Veteran will generally be presumed to be seeking the highest 
rating available, and it follows that a partial grant of an 
increased rating does not terminate an appeal, specifically, 
prior to April 22, 2005.  


FINDINGS OF FACT

1.  Prior to April 22, 2005 the Veteran's PTSD has been 
manifested by occupational and social impairment with 
deficiencies in most areas and the inability to establish and 
maintain effective relationships.  

2.  Prior to April 22, 2005, the Veteran was service-
connected for PTSD, evaluated as 70 percent disabling.  This 
evaluation meets the schedular requirement for assignment of 
a total disability rating based on individual 
unemployability.

3.  Prior to April 22, 2005, the Veteran was unemployable by 
reason of the service-connected PTSD.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 70 percent for PTSD prior to April 22, 2005 have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103a, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 4.1-4.14, 4.125-4.130, Diagnostic Code 9411 
(2009). 

2.  The criteria for assignment of a total disability rating 
based on individual unemployability prior to April 22, 2005 
have been met.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 
3.340, 4.16(a), (b) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board has reviewed all 
the evidence in the Veteran's claims file, which includes his 
multiple contentions, as well as service treatment records, 
VA outpatient treatment records, VA examinations, and a 
hearing transcript.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim, and what 
the evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

Regarding the Veteran's claim of entitlement to an initial 
disability evaluation in excess of 70 percent for PTSD prior 
to April 22, 2005, in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service connection claim has 
been more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has 
been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the 
burden of demonstrating any prejudice from defective notice 
with respect to the downstream elements.  Goodwin v. Peake, 
22 Vet. App. 128 (2008).  That burden has not been met in 
this case.  

Nevertheless, the record reflects that the appellant was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  The appellant was notified that his claim was 
awarded with an effective date of September 26, 2000, the 
date of his claim, and an initial 30 percent rating was 
assigned.  He was provided notice how to appeal that 
decision, and he did so.  He was provided a statement of the 
case that advised him of the applicable law and criteria 
required for a higher rating and he demonstrated his actual 
knowledge of what was required to substantiate a higher 
rating in his argument included on his Substantive Appeal.  
Although he was not provided pre-adjudicatory notice that he 
would be assigned an effective date in accordance with the 
facts found as required by Dingess, he was assigned the date 
of the claim as an effective date, the earliest permitted by 
law.  38 U.S.C.A. § 5110(a).  

Thus, based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information 
that VA provided to the appellant what was necessary to 
substantiate his claim, and as such, that he had a meaningful 
opportunity to participate in the adjudication of his claim 
such that the essential fairness of the adjudication was not 
affected.  

As for the duty to assist, the Board finds that all necessary 
assistance has been provided to the Veteran, whereas VA has 
obtained service treatment records, VA outpatient treatment 
records, afforded the Veteran examinations, provided the 
Veteran an opportunity to testify before the Board, and 
assisted the Veteran in obtaining evidence.  

Regarding the Veteran's claim of entitlement to TDIU prior to 
April 22, 2005, the Board is granting in full benefits sought 
on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.   

Based on the foregoing, all known and available records 
relevant to the issues on appeal have been obtained and 
associated with the Veteran's claims file, and the Veteran 
has not contended otherwise. 

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

PTSD

The Veteran maintains that he is entitled to an initial 
disability evaluation for his service-connected PTSD in 
excess of 70 percent prior to April 22, 2005.  Disability 
evaluations are determined by the application of a schedule 
of ratings, which are based on the average impairment of 
earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7.  Moreover, while 
the Board must consider the veteran's medical history as 
required by various provisions under 38 C.F.R. Part 4, 
including sections 4.2, the regulations do not give past 
medical reports precedence over current findings.  Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

Regarding the claim of an initial disability evaluation for 
PTSD, the appeal stems from an initial rating, thus, VA must 
frame and consider the issue as to whether separate or 
"staged" ratings may be assigned for any or all of the 
retroactive period from the effective date of the grant of 
service connection to a prospective rating.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  

In a February 2005 rating decision, the RO granted service 
connection for PTSD and assigned a 30 percent rating pursuant 
to 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411, effective 
September 26, 2000, the date of claim.  In a June 2005 rating 
decision, the RO increased the evaluation 50 percent 
disabling, effective March 25, 2005.  In an October 2006 
rating decision, the RO increased the evaluation 70 percent, 
effective September 26, 2000, and assigned a 100 percent 
disability evaluation, effective April 22, 2005.

Under the General Rating Formula for Mental Disorders, PTSD 
is evaluated as 
70 percent rating disabling when there is occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, mood, due 
to such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130, DC 9411.

A 100 percent rating is indicative of total occupational and 
social impairment due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss of names of close relatives, own occupation or 
own name.  Id. 

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  A GAF score of 41 to 50 is defined 
as denoting serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifter) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A score of 51 to 
60 is defined as indicating moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  See Carpenter v. Brown, 8 Vet. App. 240 (1995).

Evidence relevant to the severity of the Veteran's PTSD 
includes VA outpatient treatment records dated in October 
2000 to March 2005, a November 2000 letter from M.W. of the 
Vet Center, an October 2001 statement from E.S., PhD, a 
September 2002 hearing transcript, an October 2004 VA 
examination, and an April 2005 statement from VA Dr. J.C.

An October 2000 VA outpatient treatment record indicates that 
the Veteran sought treatment for his PTSD and depression.  
The Veteran reported that he has difficulty sleeping, as he 
experiences recurrent nightmares of his Vietnam experiences.  
The Veteran has trouble controlling his anger and dealing 
with familial stress, specifically, he states that he is 
unable to relax.  The Veteran is currently taking medication 
for his PTSD condition.  He is currently employed as a 
barber.    

In a November 2000 letter from M.W., MS, LISW of the Vet 
Center, she reports that the Veteran has problems related to 
sleeping, as well as anger control.  M.W. indicates that the 
Veteran currently works as a barber and that he has worked 
steadily since discharge from the military.  The Veteran is 
assessed with PTSD with a GAF score of 51.  

In a March 2001 VA outpatient treatment record, the Veteran 
is reported to own a hairstyle salon for the past 30 years, 
however, has become less involved in the cutting of hair.  
The Veteran has experienced increased problems sleeping and 
has recurrent nightmares about Vietnam experiences.  The 
Veteran has anger control issues, difficulty handing family 
stress, and is unable to relax.  On mental status 
examination, the Veteran was well-groomed.  His behavior was 
appropriate and speech was linear and logical.  His mood and 
affect appeared somewhat blunt and depressed.  His judgment 
and insight were good and he was without thought disorder.  
The Veteran is diagnosed with PTSD and assigned a GAF of 50.  

VA outpatient treatment records dated in September 2001 to 
December 2001 indicate that the Veteran sought treatment for 
his PTSD.  Specifically, in an October 2001 statement from 
E.S. of the VA PTSD clinic, E.S. reports that the Veteran has 
been under her care since August 2001.  E.S. further reports 
that the Veteran is emotionally numb and out of touch with 
himself and his PTSD condition, which is chronic and severe.  
Specifically, the Veteran's inability to focus on his 
business, increased anger, sleep disturbance, nightmares, 
isolation and avoidance behavior are rooted in his 
experiences of combat in Vietnam.  The Veteran denies 
substance abuse problems and does not show any signs of 
psychosis.  E.S. diagnosed the Veteran with PTSD and assigned 
a GAF score of 45, which she characterized as indicating that 
the Veteran has serious impairment with work, in 
relationships with friends, and in mood. 

A May 2002 VA outpatient psychological treatment note 
indicates that the Veteran was an attentive and active 
participant in the combat trauma group.  The Veteran will 
attend this group for the next 26 weeks.  

In a September 2002 hearing on the claim of service 
connection, the Veteran testified about his Vietnam combat 
experiences, describing how he has been emotionally disturbed 
since Vietnam.  The Veteran indicated that he has been 
depressed since his return from Vietnam and has anger and 
rage toward the people he loves.  The Veteran indicated that 
he has nightmares and suicidal thoughts, however, he does not 
have a plan or thoughts of ending his life.  The Veteran 
reported difficulty in maintaining relationships; 
specifically finds it hard to be close to his wife, however, 
indicated that she left him one month ago.  He reported that 
he has a few friends, but rarely leaves the house aside from 
when he goes to church.  The Veteran has two children that he 
raises, both of whom are currently college students.  The 
Veteran stated that he is currently self-employed as a barber 
and has been since 1981.  

VA outpatient treatment notes dated in January 2004 to March 
2004 demonstrate that the Veteran sought treatment for his 
PTSD, as well as participated in a series of PTSD educational 
courses.  

In connection with the current claim, the Veteran underwent a 
VA examination in October 2004.  At the time, the Veteran 
reported having difficulty sleeping and nightmares, 
specifically involving flashbacks to Vietnam combat 
experiences.  The Veteran stated that he is depressed, cries 
easily, and has suicidal ideation.  The Veteran also 
indicated that he has anxiety, panic attacks, anger 
management problems and homicidal ideation.  The Veteran 
engages in verbal arguments, he dislikes crowds, and has very 
few close friends.  The Veteran reports having concentration 
problems regarding his thought processes and communication.  
The Veteran denied substance abuse, reporting that he 
occasional drinks alcohol.  The Veteran underwent treatment 
at the VA PTSD program last year, currently takes medication 
for his PTSD condition, and denied hospitalization, as well 
as further treatment at this time.  The Veteran indicated 
that he is self-employed as a barber and has owned his barber 
shop for the past 25 years.  He indicated that he works part-
time, but has difficulty motivating himself, as well as 
difficulty getting along with others.  The Veteran stated 
that he has never been fired nor has he quit.

On mental examination, the Veteran was nicely dressed and 
groomed, appropriate, and cooperative.  His affect and mood 
were anxious and depressed.  His speech was coherent.  His 
thought process was linear.  There was no evidence of 
psychosis nor loosening of associations.  There was no 
suicidal, homicidal, or paranoid ideation.  The Veteran was 
well oriented to time, place, and date.  His memory was good 
was good recall.  His cognitive function was grossly intact.  
The Veteran's insight and judgment were fair-to-good.  Upon 
review of the Veteran's claim file, the examiner diagnosed 
the Veteran with PTSD and assigned him a GAF score of 50.  
The examiner further indicated that the Veteran has had a GAF 
score of 50 for the past year. 

A January 2005 VA outpatient treatment note indicates that 
the Veteran continues to experience the full spectrum of PTSD 
symptoms, including depression with anger and irritability, 
lack of sleep, a sense of helplessness, and nightmares with 
combat flashbacks.  On examination, the Veteran was very 
stable, exhibited non-pressured speech, and linear thought 
processes.  The Veteran's mood was subdued and his affect was 
mild to moderately blunt.  His cognition was intact.  His 
judgment and insight were fair.  The Veteran was without 
hallucinations, delusions, suicidal or homicidal ideation.  

A March 2005 VA outpatient individual therapy treatment 
record indicates that the Veteran continues to take 
medication for his PTSD.  The Veteran stated that he is less 
irritable and calmer with increased energy and an interest in 
doing things, stating, "I think I am mellowing out."  The 
Veteran reported that he continues to wake up several times a 
night due to nightmares, but sometimes secondary to having to 
go to the bathroom.  The Veteran indicated that he has a 
barbershop business, however, for the past several years he 
has struggled with depression since his divorce in 2001.  The 
Veteran stated that he is not suicidal or homicidal.  

An April 2005 statement from Dr. J.C., a psychiatrist at the 
VA PTSD trauma clinic, reported that the Veteran has all of 
the symptoms associated with a diagnosis of PTSD.  The 
Veteran is currently depressed with a lack of energy and 
interest in most daily activities.  The Veteran is angry and 
irritable, has a sense of hopelessness, and a sense of 
foreshortened future.  The Veteran suffers from acute anxiety 
and panic attacks.  The Veteran is hyper-vigilant, checking 
door locks and looking out windows; he demonstrates hyper-
arousal with nightmares nearly every night.  He is triggered 
by present day stimuli that cause him to flashback to past 
trauma.  The Veteran displays isolative behavior, preferring 
not to be around other people, and he relates an exaggerated 
startle reflex.  The Veteran indicates that his symptoms have 
worsened over the past 34 years since his return from 
Vietnam.  The Veteran has suicidal thoughts, however, denies 
a plan of suicide at this time.  The Veteran continues to 
take medication for his condition and he attends the PTSD 
medication management clinic.  

Dr. J.C. indicated that functionally the Veteran remains 
severely socially impaired.  His GAF score is a 45, which is 
indicative of severe social impairment in relationships that 
he has; the Veteran has few friends and family and avoids 
those that he has.  The Veteran has severe social impairment 
in judgment; he is easily confused and unable to make 
decisions.  The Veteran has severe social impairment in mood; 
he is depressed and has a sense of hopelessness.  The Veteran 
has severe social impairment in anxiety; he has severe 
anxiety and panic attacks.  The Veteran has thoughts of 
suicidal ideation on a daily basis.  Dr. J.C. noted that the 
GAF score of 45 signifies that he is unable to maintain 
gainful employment.  

After a careful review of the objective medical evidence, the 
Board finds that the evidence does not support an initial 
disability evaluation in excess of 70 percent for the 
Veteran's PTSD prior to April 22, 2005.  The evidence of 
record demonstrates that the Veteran has consistently 
exhibited occupational and social impairment with 
deficiencies in most areas, specifically in the realm of 
work, family relations, and mood.  In this regard, in a March 
2001 VA outpatient treatment record, the Veteran reports 
owning his hairstyle salon for the past 30 years, however, 
has become less involved in the cutting of hair.  Moreover, 
during the October 2004 VA examination, the Veteran indicated 
that he works part-time, reporting that he has difficulty 
motivating himself, as well as getting along with others.  
Regarding the Veteran's relationships, during the 
aforementioned hearing, the Veteran indicated that his wife 
left him one month ago.  Furthermore, during the October 2004 
VA examination, the Veteran stated that he engages in verbal 
arguments, dislikes crowds, and has very few close friends.  
Regarding mood, the evidence shows that his mood has 
consistently been subdued and affected, however, in a March 
2005 VA treatment record the Veteran stated that he is less 
irritable and calmer, with increased energy and an interest 
in doing things.  The evidence demonstrates that the Veteran 
has maintained his appearance, as the October 2004 VA 
examiner noted that the Veteran was nicely dressed and 
groomed.  Finally, the evidence shows that the Veteran has 
consistently shown fair judgment and insight, as well as 
linear thought processes.   

Consequently, the Board finds that the evidence does not show 
the symptomatology resulting impairment required for a 100 
percent rating under the rating schedule prior to April 22, 
2005.  Without evidence of total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, intermittent inability to perform activities 
of daily living, or memory loss of vital information, a total 
schedular rating for PTSD is not warranted for any period 
during the appeal.  While the Veteran is not currently going 
to work on a regular basis at his barbershop, it appears that 
he has continued to work in the shop since the early 1980's.  
Moreover, the Veteran has maintained a lasting relationship 
with two children who both are attending college, however, 
currently reside with the Veteran.  Consequently, the Board 
finds that the total disability picture warrants a 70 percent 
evaluation but no more prior to April 22, 2005.

Finally, regarding the Veteran's GAF scores, the Board notes 
that they have ranged from 45 to 51, with the most recent 
score reported as 50 on the October 2004 VA examination.  As 
indicated above, A GAF score of 41 to 50 is defined as 
denoting serious symptoms or any serious impairment in 
social, occupational, or school functioning.  While the Board 
acknowledges the Veteran's GAF score of 45 on an October 2001 
VA outpatient treatment note, the Board finds that the 
Veteran's overall disability picture shows that he is 
moderately impaired, having occasional panic and anxiety 
attacks, difficulty in social and occupational functions, as 
he has indicated that he has very few friends and difficulty 
getting along with co-workers.      

As the preponderance of the evidence is against the claim for 
increase, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).  

TDIU

The Veteran contends that he is entitled to a TDIU due to his 
service-connected PTSD prior to April 22, 2005. 

VA may assign TDIU when a veteran is unable to secure or 
follow a substantially gainful occupation as a result of a 
service-connected disability rated at 60 percent or more, or, 
if there are two or more disabilities, when at least one is 
rated at 40 percent or more with sufficient additional 
service connected disability to bring the combination to 70 
percent or more.  38 C.F.R. § 4.16(a).  

"Marginal employment," for example, as a self-employed 
worker or at odd jobs or while employed at less than half of 
the usual remuneration, shall not be considered 
"substantially gainful employment."  38 C.F.R. 4.16(a); see 
also Moore v. Derwinski, 1 Vet. App. 356 (1991). 

In the present case, the Veteran has one service-connected 
disability, PTSD, evaluated as 70 percent disabling prior to 
April 22, 2005 and 100 percent disabling since April 22, 
2005.  He therefore meets the threshold requirement for TDIU 
eligibility prior to April 22, 2005.  Thus, the sole question 
is whether he is unable to secure or follow a substantially 
gainful occupation as a result of such disability.

On a VA Form 21-8940 submitted in March 2007, the Veteran 
indicated that he had a high school education and had last 
worked in 2006 as a self-employed barber for 20 hours per 
week. 

A March 2001 VA outpatient treatment record indicates that 
the Veteran owned a barber shop for the past 30 years; 
however, he had become less and less involved in the 
business.  

The Veteran was afforded VA examinations for his service-
connected PTSD in October 2004 and May 2005.  At the time of 
the October 2004 examination, the Veteran indicated that he 
is a self-employed barber shop owner for the past 25 years, 
however, he only works part-time, as he cannot seem to get 
along with others, nor can he seem to "get himself going."  
The May 2005 examination report indicates that the Veteran 
still owns the barber shop, however, the Veteran stated that 
he has been working less and calling in sick more often due 
to his service-connected disability.  

Both of the aforementioned VA examinations demonstrate that 
the Veteran has been working very few hours due to his 
service-connected PTSD.  He has been self-employed, which the 
Board finds marginal.  Resolving all reasonable doubt in 
favor of the Veteran, the Board finds that these facts 
provide a plausible basis to conclude that the Veteran is 
unable to secure substantially gainful employment as a result 
of his service-connected PTSD.  See 38 U.S.C.A. § 5107; 
Gilbert, 1 Vet. App. at 49.


ORDER

Entitlement to an initial disability rating in excess of 70 
percent for service-connected PTSD prior to April 22, 2005 is 
denied.  

Entitlement to a TDIU prior to April 22, 2005 is granted.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


